                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

TERRY DOLES, by attorney in fact       )
SUSAN KUYPERS,                         )
                                       )
               Plaintiff,              )
                                       )
       v.                              )                 Case No. 2:20-cv-8
                                       )
AMAZON.COM SERVICES, INC., a           )
Registered Indiana Foreign Corporation )
d/b/a AMAZON FULFILLMENT               )
SERVICES, INC.; AMAZON LOGISTICS, )
INC., a Registered Indiana Foreign     )
Corporation; MIGHTY MOVE               )
TRANSPORTATION, LLC; and               )
LA TOYA A. HUNTER, individually,       )
                                       )
               Defendants.             )

                                 OPINION AND ORDER

        This matter is before the court sua sponte. The court must continuously police its

subject matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir.

2002). The court must dismiss this action if it lacks subject matter jurisdiction. Federal Rule of

Civil Procedure 12(h)(3). Currently, the court is unable to determine if it has subject matter

jurisdiction over this litigation.

        The plaintiff, Terry Doles, by attorney in fact Susan Kuypers, invoked this court’s

diversity jurisdiction by filing the Complaint in federal court. As the party seeking federal

jurisdiction, the plaintiff has the burden of establishing that subject matter jurisdiction exists.

Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the court to have diversity jurisdiction, the plaintiff and the defendants must be

citizens of different states, and the amount in controversy must be more than $75,000. The
plaintiff has alleged a sufficient amount in controversy. The plaintiff also sufficiently has

alleged his own citizenship, as well as the citizenship of the defendants, La Toya A. Hunter,

Amazon.com Services, Inc., and Amazon Logistics, Inc. However, the allegations are

insufficient as to the citizenship of the defendant, Mighty Move Transportation, LLC.

       The Complaint alleges that Mighty Move Transportation, LLC is, on information and

belief, a registered foreign limited liability company conducting business in the State of Indiana

with a principal place of business at: 14152 Irving Ave, Dolton, Illinois, 60419. (Compl. ¶ 4).

These allegations are insufficient for the purpose of determining citizenship.

        A limited liability company’s citizenship “for purposes of . . . diversity jurisdiction is the

citizenship of its members.” Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998).

Therefore, since Mighty Move is a limited liability company, the court must be advised of the

identity of each of its members and advised of each member’s citizenship. Thomas v.

Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007) (“an LLC’s jurisdictional statement must

identify the citizenship of each of its members as of the date the complaint or notice of removal

was filed, and, if those members have members, the citizenship of those members as well.”). It

is not sufficient to broadly allege that all members of a limited liability company are citizens of a

particular state. See Guar. Nat’l Title Co. v. J.E.G. Assocs., 101 F.3d 57, 59 (7th Cir. 1996)

(explaining that the court would “need to know the name and citizenship(s)” of each partner for

diversity jurisdiction purposes). Moreover, citizenship must be “traced through multiple levels”

for those members who are a partnership or a limited liability company, as anything less can

result in a remand for want of jurisdiction. Mut. Assignment & Indem. Co. v. Lind-Waldock &

Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004).

       Given the importance of determining the court’s jurisdiction to hear this case, the plaintiff



                                                  2
must sufficiently allege the citizenship of the defendant, Might Move Transportation, LLC, as

outlined above. Therefore, the court ORDERS the plaintiff to FILE, on or before January 31,

2020, a supplemental jurisdictional statement that properly alleges the citizenship of the

defendant, Might Move Transportation, LLC, as stated above.

       ENTERED this 15th day of January, 2020.

                                                             /s/ Andrew P. Rodovich
                                                             United States Magistrate Judge




                                                 3
